Filed 6/29/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 151







Brian Brown, 		Plaintiff and Appellant



v.



Workforce Safety and Insurance, 		Defendant and Appellee







No. 20170083







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Stephen D. Little, Bismarck, N.D., for plaintiff and appellant.



Mitchell D. Armstrong (argued) and Sarah E. Kuntz (on brief), Special Assistant Attorneys General, Bismarck, N.D., for defendant and appellee.

Brown v. Workforce Safety & Insurance

No. 20170083



Per Curiam.

[¶1]	Brian Brown appeals from a judgment affirming a decision of Workforce Safety and Insurance (“WSI”) to terminate his disability and vocational rehabilitation benefits and require that he repay WSI $2,558.57 in benefits.  We conclude the Administrative Law Judge (“ALJ”) made no reversible error of law in interpreting the terms of the contractual rehabilitation stipulation between Brown and WSI, and the ALJ’s finding that Brown was in noncompliance with the stipulation is supported by a preponderance of the evidence.  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner